Title: John Martin Baker to Thomas Jefferson, 19 June 1811
From: Baker, John Martin
To: Jefferson, Thomas


          
            
                  Sir, 
                   
                     Palma. Island of Majorca 
                     June 19th 1811—
            
		  
		   
		  
		   I have the Honor to Enclose herewith a packet delivered to me at Cagliary by the professor Director General of His Sardinian Majesty’s Cabinet of Natural History, at Said place, which accompanies a Box Containing Natural Petre productions of the mentioned Island—
		   which will be forwarded to you sir, by William R Lee Esqe Collector at Salem—
		   
		   
		  who will at the same time Send on One quarter Cask Albaflor Wine—
		   
		   
		   
		   
		   One Bag Soft shell almonds 76.lb majorca weight, and One Box Olives: all which I hope may come Safe to hand, and I shall be particularly gratified that you approve of them—this opportunity Sir, is the very first, and the only
			 direct one, from this Island to the United States, since my last return to my Station from America—per the first next that may offer I will not fail to remit 
                  
                  
                  
                  you the remainder of the Articles, I had the Honor to be Commissioned to send You. Times are very dull here, particularly in my Consular Station owing to the very few or no Arrivals of Vessels bearing our flag.—
		  In the event of any Affrican, or European
			 Commercial Seaport–Consular Vacancy, I pray You Sir, to hold me in view, and intercede in my behalf with His Excellency The President—
            Mrs Baker desires me sir, to present you her most Respectful Compliments—and I have the
			 Honor to be, with the Highest Respect & Gratitude
                  
            Sir Your most obedient humble servant
                  John Martin Baker
          
          
            
                     sir,
            I am just informed, that the Consular office of Tripoly is vacant. If it be a truth, I pray you sir, to intercede for me for the appointment: & I beg leave to add, that I am conversant with the lengua-franca—now commonly used in Affrica, by the Cheifs &c—
          
        